Exhibit 10.20.4

CONSENT

UNDER

LOAN AND SECURITY AGREEMENT

This CONSENT under Loan and Security Agreement (this “Consent”) is entered into
as of the 31st day of October, 2005, by and among Silicon Valley Bank (“Bank” or
“Silicon”) and each of the following named corporations: ACT Teleconferencing,
Inc., ACT Teleconferencing Services, Inc., ACT Videoconferencing, Inc., ACT
Proximity, Inc., and ACT Research, Inc. (collectively and jointly and severally,
the “Borrowers” and separately, a “Borrower”), with ACT Teleconferencing, Inc.,
whose chief executive office is located at 1526 Cole Boulevard, Suite 300,
Golden, CO 80401, acting as the Borrowers’ agent.

RECITALS

A. Bank and Borrowers have entered into that certain Loan and Security Agreement
dated as of November 12, 2004 (as the same has been amended and as the same may
from time to time be further amended, modified, supplemented or restated, the
“Loan Agreement”). Bank has extended credit to Borrowers for the purposes
permitted in the Loan Agreement.

B. Borrowers entered into certain agreements with Dolphin Direct Equity
Partners, LP, a Delaware limited partnership (“Dolphin”), providing for the
sales of up to $16,000,000 of preferred stock of ACT Teleconferencing, Inc. in
two tranches, with the first in the amount of $8,000,000 which has been
completed and the second in the remaining amount to be completed through a
public rights offering to existing shareholders of ACT Teleconferencing, Inc.,
with Dolphin funding any shortfall. Pending completion of the second tranche,
Dolphin is prepared to lend Borrowers up to $7,200,000 (the “Bridge Loan”)
secured by a junior lien on Borrowers’ assets and subordinated to Bank
(collectively, the “Transaction”). In connection with this Transaction,
Borrowers plan to use of the proceeds of this Bridge Loan to repay the remaining
existing Subordinated Debt and the proceeds of the second tranche to repay the
Bridge Loan. Borrowers have requested that Bank consent to the Transaction and
the payments or prepayments of Subordinated Debt and the borrowing of the Bridge
Loan on a secured, subordinated basis before the closing of the second tranche.

C. Borrowers again acknowledge that events of default occurred under the Loan
Agreement (collectively, the “Existing Defaults”) and that Borrowers continue to
be in default of the Loan Agreement as a result of Borrowers’ previous failure
to comply with Section 5.3 (Schedule Section 6, subsections 5, 6 and 8) and
Section 5.1 (Schedule Section 5) of the Loan Agreement.

D. Bank has agreed to so consent to the Bridge Loan, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Consent shall
have the meanings given to them in the Loan Agreement.

2. Consent. This Consent will serve as Bank’s consent to the Transaction and the
payments or prepayments of Subordinated Debt and the borrowing of the Bridge
Loan on a secured, subordinated basis before the closing of the second tranche
in the Transaction solely for



--------------------------------------------------------------------------------

purposes of those Sections of the Loan Agreement which would otherwise conflict
with or be violated by the actions contemplated by the Bridge Loan or the
Transaction. Bank’s consent shall not limit or impair Bank’s right to demand
strict performance of (1) such covenants as set forth in the Loan Agreement
after completion of the Transaction; and (2) all other covenants and provisions
set forth in the Loan Agreement at all times. Bank’s consent shall be
conditioned upon the Bridge Loan being subordinated to Bank on terms
satisfactory to Bank in its sole discretion, and the other holders of existing
Subordinated Debt which are not repaid with the proceeds of the Bridge Loan also
forbearing from acting upon any defaults by Borrowers on such Subordinated Debt
and subordinating their collateral to Dolphin in connection with the Bridge
Loan.

3. Representations and Warranties. To induce Bank to enter into this Consent,
each Borrower hereby represents and warrants to Bank as follows:

3.1 Immediately after giving effect to this Consent (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Defaults has occurred and is continuing;

3.2 Borrower has the corporate power and authority to execute and deliver this
Consent; and

3.3 The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on November 12, 2004 remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect.

4. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Consent is not a novation and the
terms and conditions of this Consent shall be in addition to and supplemental to
all terms and conditions set forth in the Loan Documents. Nothing in this
Consent shall constitute a satisfaction of any of the Obligations. In the event
of any conflict or inconsistency between this Consent and the terms of such
documents, the terms of this Consent shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.

5. Counterparts. This Consent may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

6. Effectiveness. This Consent shall be deemed effective upon (a) the due
execution and delivery to Bank of this Consent by each other party hereto,
(b) Borrowers’ payment to Bank of a fee in an amount equal to $2,500, and
(c) Bank’s receipt of a Subordination Agreement (substantially in the form of
that among the parties hereto and Dolphin executed and delivered on July 15,
2005), duly executed and delivered by Dolphin and Borrowers.

7. Governing Law. This Consent and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Colorado.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     ACT Teleconferencing, Inc. By:   LOGO
[g46462img_001.jpg]     By:   LOGO [g46462img_002.jpg] Name:   TO COME     Name:
  Gene Warren Title:   Relationship Manager     Title:   CEO BORROWER    
BORROWER ACT Teleconferencing Services, Inc.     ACT Videoconferencing, Inc. By:
  LOGO [g46462img_002.jpg]     By:   LOGO [g46462img_002.jpg] Name:   Gene
Warren     Name:   Gene Warren Title:   CEO     Title:   CEO BORROWER    
BORROWER ACT Proximity, Inc.     ACT Research, Inc. By:   LOGO
[g46462img_002.jpg]     By:   LOGO [g46462img_002.jpg] Name:   Gene Warren    
Name:   Gene Warren Title:   CEO     Title:   CEO

 

3